DETAILED ACTION
Applicant’s Application filed on November 8, 2021 has been reviewed. 
Claims 1-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, line 4 “the memory area” should be changed to “the protected memory area”.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 104133882 A), hereinafter referred to as Dong, in view of Min et al. (US 2015/0382235 A1), hereinafter referred to as Min.

With respect to claim 1, Dong teaches An electronic device (the client host of Fig. 1 is the machine for needing to carry out data upload and down operation, page 3: para. 22) comprising: 
a memory storing a first data set comprising a first plurality of files (Each small documents of client records and the map information for merging file, and It is cached with corresponding merging file, page 2: para. 6-8); 
a communicator comprising circuitry (the client host of Fig. 1 is the machine for needing to carry out data upload and down operation, page 3: para. 22); and 
a processor (the client host of Fig. 1 is the machine for needing to carry out data upload and down operation, page 3: para. 22) configured to:
identify amount of files having a size less than a first threshold value among the first plurality of files (the metadata information storage of its small file is merging the head of file including small documents quantity (FileCount), page 3: para. 23; client judges whether file needs to merge according to file size, for less than Tf The file of (16 MB of acquiescence), Small documents are then regarded it as, otherwise need not then be merged, page 4: para. 19); 
based on the identified amount of files, determine a size of a unit file to be transmitted to the server (the process is needed to small File judged, then merged small documents, and merging after file reaches certain threshold ;
convert the identified files having the size less than the first threshold value into the determined size unit (client is merged to small documents, and the metadata information and small documents of small documents are included in merging file Content, the metadata information storage of its small file is merging the head of file including small documents quantity (FileCount), page 3: para. 23), and generate metadata for the first data set while converting the identified files (client is merged to small documents, and the metadata information and small documents of small documents are included in merging file Content, the metadata information storage of its small file is merging the head of file including small documents quantity (FileCount), page 3: para. 23); and 
control the communicator to transmit the first data set including the converted files and the metadata for the first data set to the server (storing the merged file from the client to the HDFS server, page 3: para. 4).
		Dong does not explicitly teach
based on the identified files and a communication state with a server, determine a size of a unit file to be transmitted to the server;

based on the identified files and a communication state with a server, determine a size of a unit file to be transmitted to the server (the data compression configuration based on the file type of the data, the file size of the data, available network bandwidth of the network 200, or one or more other parameters, para. 0033) in order to minimize the total mobile platform energy consumption as taught by Min (para. 0033);
Therefore, based on Dong in view of Min, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Min to the device of Dong in order to minimize the total mobile platform energy consumption as taught by Min (para. 0033).

With respect to claim 7, Dong in view of Min teaches The electronic device according to claim 1 as described above, 
Further, Min teaches wherein the metadata for the first data set comprises at least one of a list of the converted files or a file format of the converted files of the first data set (compression/decompression related parameters include file size, file type (e.g., TXT, CSV, or TAR), applied compression utilities (e.g., GZIP, LZOP, or BZIP2), para. 0020; also see para. 0038) in order to minimize the total mobile platform energy consumption as taught by Min (para. 0033).
Therefore, based on Dong in view of Min, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 

With respect to claim 8, Dong teaches The electronic device according to claim 1, wherein the processor is further configured to: 
control the communicator to transmit a signal for requesting a second data set comprising a second plurality of files to the server (the client involves the parsing and downloading steps of small files; the client submits a list of download paths to the server, page 5: para. 9-10); 
receive the second data set and metadata for the second data set from the server via the communicator (the server obtain all corresponding merge file paths by querying the small files and the merged files, and returns to the client, page 5: para. 10); and 
identify whether the second data set includes converted files based on the metadata for the second data set (the client judges the download path since a merged filed corresponds the data block containing the metadata information of merged file and the data content of the small file, page 5: para. 9-11).

With respect to claim 9, Dong in view of Min teaches The electronic device according to claim 8 as described above, 
Further, Min teaches wherein the processor is further configured to, based on an identification that the second data set includes the converted files, convert the converted files into original files by using the metadata for the second data set (compression/decompression related parameters include file size, file type (e.g., TXT, CSV, or TAR), applied compression utilities (e.g., GZIP, LZOP, or BZIP2), para. 0020; also see para. 0038) in order to minimize the total mobile platform energy consumption as taught by Min (para. 0033).
Therefore, based on Dong in view of Min, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Min to the device of Dong in order to minimize the total mobile platform energy consumption as taught by Min (para. 0033).

With respect to claim 10, Dong teaches A method for controlling an electronic device including a memory storing a first data set including a plurality of files (the client host of Fig. 1 is the machine for needing to carry out data upload and down operation, page 3: para. 22), the method comprising: 
identifying an amount of files having a size less than a first threshold value among the plurality of files (the metadata information storage of its small file is merging the head of file including small documents quantity (FileCount), page 3: para. 23; client judges whether file needs to merge according to file size, for less than Tf The file of (16 MB of acquiescence), Small documents are then regarded it as, otherwise need not then be merged, page 4: para. 19); 
based on the identified amount of files, determining a size of a unit file to be transmitted to the server (the process is needed to small File judged, then merged small documents, and merging after file reaches certain threshold value, page 4: para. 17; first determine whether to have merged file size Smf, current small documents and ; 
converting the identified files having the size less than the first threshold value into the determined size unit (client is merged to small documents, and the metadata information and small documents of small documents are included in merging file Content, the metadata information storage of its small file is merging the head of file including small documents quantity (FileCount), page 3: para. 23), and generating metadata for the first data set while converting the identified files (client is merged to small documents, and the metadata information and small documents of small documents are included in merging file Content, the metadata information storage of its small file is merging the head of file including small documents quantity (FileCount), page 3: para. 23); and 
transmitting the first data set including the converted files and the metadata for the first data set to the server (storing the merged file from the client to the HDFS server, page 3: para. 4).
Dong does not explicitly teach
based on the identified files and a communication state with a server, determine a size of a unit file to be transmitted to the server;
However, Min teaches
based on the identified files and a communication state with a server, determine a size of a unit file to be transmitted to the server (the data compression ;
Therefore, based on Dong in view of Min, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Min to the method of Dong in order to minimize the total mobile platform energy consumption as taught by Min (para. 0033).

Claims 2-3, 6, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 104133882 A), hereinafter referred to as Dong, in view of Min et al. (US 2015/0382235 A1), hereinafter referred to as Min, and further in view of Fang (CN 105975493 A).

With respect to claim 2, Dong teaches The electronic device according to claim 1, wherein the processor is further configured to: 
identify whether the amount of files having the size less than the first threshold value among the first plurality of files (the metadata information storage of its small file is merging the head of file including small documents quantity (FileCount), page 3: para. 23; client judges whether file needs to merge according to file size, for less than Tf The file of (16 MB of acquiescence), Small documents are then regarded it as, otherwise need not then be merged, page 4: para. 19); and 
based on the amount of identified files, determine the size of the unit file to be transmitted to the server (the process is needed to small File judged, then merged small documents, and merging after file reaches certain threshold value, page 4: para. 17; first determine whether to have merged file size Smf, current small documents and metadata size Sd_mBoth total size is It is no more than Tb, i.e., whether more than a size for data block (64 MB of acquiescence) in HDFS, page 4: para. 20; the metadata information storage of its small file is merging the head of file including small documents quantity (FileCount), page 3: para. 23).
Further, Min teaches determine the size of the unit file to be transmitted to the server based on the communication state with the server (the data compression configuration may be based on the file type of the data, the file size of the data, available network bandwidth of the network 200, or one or more other parameters, para. 0033) in order to minimize the total mobile platform energy consumption as taught by Min (para. 0033).
Therefore, based on Dong in view of Min, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Min to the device of Dong in order to minimize the total mobile platform energy consumption as taught by Min (para. 0033).
Dong in view of Min does not explicitly teach 
identify whether the amount of files having the size less than the first threshold value among the first plurality of files is equal to or more than a second threshold value; and 
based on the amount of identified files exceeding the second threshold value, determine the size of the unit file to be transmitted to the server.
However, Fang teaches 
identify whether the amount of files having the size less than the first threshold value among the first plurality of files is equal to or more than a second threshold value (the number of small files with a file size smaller than smallFileSize is greater than minFileNumber, page 3: para. 15; by setting the file merge condition, if the number of small files is too small, the system performance is not affected, page 4: para. 3); and 
based on the amount of identified files exceeding the second threshold value, determine the size of the unit file to be transmitted to the server (by setting a file combining condition, file merging is performed only when the file merging condition is met) in order to save processing resources better as taught by Fang (page 4: para. 3).
Therefore, based on Dong in view of Min, and further in view of Fang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fang to the device of Dong in view of Min in order to save processing resources better as taught by Fang (page 4: para. 3).

With respect to claim 3, Dong in view of Min, and further in view of Fang teaches The electronic device according to claim 2 as described above, 
Further, Min teaches wherein the processor is further configured to determine the size of the unit file to be transmitted to the server based on at least one of a bandwidth or a packet loss rate of a communication connection the server (the data compression configuration may be based on the file type of the data, the file size of the data, available network bandwidth of the network 200, or one or more other parameters, para. 0033) in order to minimize the total mobile platform energy consumption as taught by Min (para. 0033).
Therefore, based on Dong in view of Min, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Min to the device of Dong in order to minimize the total mobile platform energy consumption as taught by Min (para. 0033).

With respect to claim 6, Dong teaches The electronic device according to claim 2, wherein the processor is further configured to, based on the identified amount of files being equal to or less than the second threshold value, control the communicator to transmit the first data set to the server without converting the files having the size less than the first threshold value (the client determine whether the size of the file is smaller than the threshold Tf , page 2: para. 5; client judges whether file needs to merge according to file size, for less than Tf The file of (16 MB of acquiescence), Small documents are then regarded it as, otherwise the file does not need to be merged, page 4: para. 19; otherwise the file does not need to be merged, page 2: para. 5).

With respect to claim 11, Dong teaches The method according to claim 10, further comprising: 
identifying whether the amount of files having the size less than the first threshold value among the first plurality of files (the metadata information storage of its small file is merging the head of file including small documents quantity (FileCount), page 3: para. 23; client judges whether file needs to merge according to file size, for less than Tf The file of (16 MB of acquiescence), Small documents are then regarded it as, otherwise need not then be merged, page 4: para. 19); and 
based on the amount of identified files, determining the size of the unit file to be transmitted to the server (the process is needed to small File judged, then merged small documents, and merging after file reaches certain threshold value, page 4: para. 17; first determine whether to have merged file size Smf, current small documents and metadata size Sd_mBoth total size is It is no more than Tb, i.e., whether more than a size for data block (64 MB of acquiescence) in HDFS, page 4: para. 20; the metadata information storage of its small file is merging the head of file including small documents quantity (FileCount), page 3: para. 23).
Further, Min teaches determining the size of the unit file to be transmitted to the server based on the communication state with the server (the data compression configuration may be based on the file type of the data, the file size of the data, available network bandwidth of the network 200, or one or more other parameters, para. 0033) in order to minimize the total mobile platform energy consumption as taught by Min (para. 0033).
Therefore, based on Dong in view of Min, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Dong in view of Min does not explicitly teach 
identifying whether the amount of files having the size less than the first threshold value among the first plurality of files is equal to or more than a second threshold value; and 
based on the amount of identified files exceeding the second threshold value, determining the size of the unit file to be transmitted to the server.
However, Fang teaches 
identifying whether the amount of files having the size less than the first threshold value among the first plurality of files is equal to or more than a second threshold value (the number of small files with a file size smaller than smallFileSize is greater than minFileNumber, page 3: para. 15; by setting the file merge condition, if the number of small files is too small, the system performance is not affected, page 4: para. 3); and 
based on the amount of identified files exceeding the second threshold value, determining the size of the unit file to be transmitted to the server (by setting a file combining condition, file merging is performed only when the file merging condition is met) in order to save processing resources better as taught by Fang (page 4: para. 3).
Therefore, based on Dong in view of Min, and further in view of Fang, it would have been obvious to one having ordinary skill in the art before the effective filing date 

With respect to claim 12, Dong in view of Min, and further in view of Fang teaches The method according to claim 11 as described above, 
Further, Min teaches wherein the determining comprises determining the size of the unit file to be transmitted to the server based on at least one of a bandwidth or a packet loss rate of a communication connection with the server (the data compression configuration may be based on the file type of the data, the file size of the data, available network bandwidth of the network 200, or one or more other parameters, para. 0033) in order to minimize the total mobile platform energy consumption as taught by Min (para. 0033).
Therefore, based on Dong in view of Min, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Min to the method of Dong in order to minimize the total mobile platform energy consumption as taught by Min (para. 0033).

With respect to claim 15, Dong teaches The method according to claim 11, further comprising, based on the amount of files being equal to or less than the second threshold value, transmitting the first data set to the server without converting the files having a size less than the first threshold value (the client determine whether the size of the file is smaller than the threshold Tf , page 2: para. 5; client judges whether file needs to merge according to file size, for less than Tf The file .


Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 104133882 A), hereinafter referred to as Dong, in view of Min et al. (US 2015/0382235 A1), hereinafter referred to as Min, further in view of Fang (CN 105975493 A), and furthermore in view of Wei et al. (US 2017/0026457 A1), hereinafter referred to as Wei.

With respect to claim 4, Dong in view of Min, and further in view of Fang teaches The electronic device according to claim 3 as described above, 
Further, Min teaches wherein the processor is further configured to: 
determine the size of the unit file to be a value that is related to the bandwidth of the communication connection with the server (the data compression configuration may be based on the file type of the data, the file size of the data, available network bandwidth of the network 200, or one or more other parameters, para. 0033) in order to minimize the total mobile platform energy consumption as taught by Min (para. 0033); and
Therefore, based on Dong in view of Min, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
 Dong in view of Min, and further in view of Fang does not explicitly teach
determine the size of the unit file to be a value that is inversely related to the packet loss rate of the communication connection with the server.
However, Wei teaches
determine the size of the unit file to be a value that is inversely related to the packet loss rate of the communication connection with the server (when the network status information includes a network bandwidth and network stability, an actual network bandwidth is obtained by means of calculation according to the network bandwidth and the network stability, and the transmission time limit is multiplied by the actual network bandwidth to obtain the file size limit for current transmission; for example, the network stability is represented by a packet loss rate of 5%, and when the network bandwidth is 100 kbps, the transmission time limit is 5 s, the actual network bandwidth may be considered as 95 kbps; then the file size limit is 475 kb, para. 0174) in order to reduce operation complexity and improve appropriateness of determining a transmission version as taught by Wei (para. 0043).
Therefore, based on Dong in view of Min, further in view of Fang, and furthermore in view of We, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wei to the device of Dong in view of Min, and further in view of Fang in order to reduce operation complexity and improve appropriateness of determining a transmission version as taught by Wei (para. 0043).

With respect to claim 5, Dong in view of Min, further in view of Fang, and furthermore in view of Wei teaches The electronic device according to claim 4 as described above, 
Further, Wei teaches wherein the processor is further configured to, based on the packet loss rate exceeding a third threshold value, control the communicator to transmit the first data set to the server without converting the files having the size less than the first threshold value (when the network status information includes a network bandwidth and network stability, an actual network bandwidth is obtained by means of calculation according to the network bandwidth and the network stability, and the transmission time limit is multiplied by the actual network bandwidth to obtain the file size limit for current transmission; for example, the network stability is represented by a packet loss rate of 5%, and when the network bandwidth is 100 kbps, the transmission time limit is 5 s, the actual network bandwidth may be considered as 95 kbps; then the file size limit is 475 kb, para. 0174) in order to reduce operation complexity and improve appropriateness of determining a transmission version as taught by Wei (para. 0043).
Therefore, based on Dong in view of Min, further in view of Fang, and furthermore in view of We, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wei to the device of Dong in view of Min, and further in view of Fang in order to reduce operation complexity and improve appropriateness of determining a transmission version as taught by Wei (para. 0043).

With respect to claim 13, Dong in view of Min, and further in view of Fang teaches The method according to claim 12 as described above, 
Further, Min teaches wherein the determining comprises: 
determining the size of the unit file to be a value that is related to the bandwidth of the communication connection with the server (the data compression configuration may be based on the file type of the data, the file size of the data, available network bandwidth of the network 200, or one or more other parameters, para. 0033) in order to minimize the total mobile platform energy consumption as taught by Min (para. 0033); and
Therefore, based on Dong in view of Min, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Min to the method of Dong in order to minimize the total mobile platform energy consumption as taught by Min (para. 0033).
 Dong in view of Min, and further in view of Fang does not explicitly teach
determining the size of the unit file to be a value that is inversely related to the packet loss rate of the communication connection with the server.
However, Wei teaches
determining the size of the unit file to be a value that is inversely related to the packet loss rate of the communication connection with the server (when the network status information includes a network bandwidth and network stability, an actual network bandwidth is obtained by means of calculation according to the network bandwidth and the network stability, and the transmission time limit is multiplied by the .
Therefore, based on Dong in view of Min, further in view of Fang, and furthermore in view of We, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wei to the method of Dong in view of Min, and further in view of Fang in order to reduce operation complexity and improve appropriateness of determining a transmission version as taught by Wei (para. 0043).

With respect to claim 14, Dong in view of Min, further in view of Fang, and furthermore in view of Wei teaches The method according to claim 13 as described above, 
Further, Wei teaches further comprising based on the packet loss rate exceeding a third threshold value, transmitting the first data set to the server without converting the files having the size less than the first threshold value (when the network status information includes a network bandwidth and network stability, an actual network bandwidth is obtained by means of calculation according to the network bandwidth and the network stability, and the transmission time limit is multiplied by the actual network bandwidth to obtain the file size limit for current .
Therefore, based on Dong in view of Min, further in view of Fang, and furthermore in view of We, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wei to the method of Dong in view of Min, and further in view of Fang in order to reduce operation complexity and improve appropriateness of determining a transmission version as taught by Wei (para. 0043).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
March 26, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447